ORDER
Billy Cannon, a Wisconsin prisoner, filed a sprawling complaint under 42 U.S.C. § 1983 that alleges a conspiracy by Wisconsin police officers, investigators, prosecutors, and judges (among others) to twice prosecute him on bogus drug and gun charges. Cannon had been acquitted of a drug charge two years earlier but had pleaded guilty in the same case to committing a gun offense. He then was charged with two more drug offenses and another gun crime — a prosecution that was ongoing when he filed this suit seeking injunc-tive relief from further prosecution and requesting damages of $87.6 million. Given the pending state charges, the district court concluded that abstention was required under Younger v. Harris, 401 U.S. 37, 54, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971), and dismissed the suit without prejudice.
After Cannon filed an appeal from the dismissal, he was found guilty in state court on the three later charges. He asked the district court, in a motion under Rule 60(b) of the Federal Rules of Civil Procedure, to vacate his convictions based on his assertion that the state judge was biased. The court denied the motion, explaining that Cannon cannot use a § 1983 suit to challenge state convictions.
On appeal Cannon generally objects to the application of Younger abstention, but the district court properly abstained on the basis of the state prosecution. See 401 U.S. at 54, 91 S.Ct. 746; Sprint Communications, Inc. v. Jacobs, — U.S. -, 134 S.Ct. 584, 588, 187 L.Ed.2d 505 (2013). Younger continues to apply while state criminal cases go through the appellate process, see Simpson v. Rowan, 73 F.3d 134, 138 (7th Cir.1995), and Cannon is appealing his convictions in both criminal cases. Moreover, so long as those convictions stand, Cannon may not challenge them in a civil-rights suit, see Preiser v. Rodriguez, 411 U.S. 475, 500, 93 S.Ct. *4551827, 36 L.Ed.2d 439 (1973); Williams v. Wisconsin, 336 F.3d 576, 579-80 (7th Cir.2003), or pursue claims for damages that necessarily would, impugn his convictions, see Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994); Gilbert v. Cook, 512 F.3d 899, 900 (7th Cir.2008).
AFFIRMED.